HOFFMAN, District Judge.
The claimants in this case petitioned on the thirtieth of August, 1S35, for the place called “Laguna De Los Palos Colorados.” The petition was referred to the Ayuntamiento Del Pueblo De S. José Guadalupe, and also to the Rev. Padre; for their reports. On receiving these reports, which were favorable, José Castro, primero vocal of the assembly and political chief, ad interim, made his concession on the tenth of October, 1835, and directed that when the departmental assembly should have approved the grant the corresponding title should issue. On the twelfth of October, 1835, the concession was approved, but the “title” does not seem to have issued until the thirty-first of July, 1841. All the foregoing facts appear from the expediente on file in the archives of the former government.
The claimants have also produced the original title delivered to them, which bears date on the tenth of August, 1S41, to which is attached a map or diseño certified by Jimeno, secretary of the government, to be a copy of that accompanying the expediente. The translation of this certificate seems to be omitted. There also accompanies this document the certificate of approval by the departmental assembly, and a note or record of an arrangement between Moraga and Candelario Valencia, who seems to have been a colindante or coterminous owner, fixing their common line and providing for the use in common of an ojo de agua or spring of water which is on the land.
The authenticity of all these documents is fully proved, and it is shown that in 1836 the parties went upon the land, built houses, corrals, and placed cattle upon it, and cultivated a considerable portion. The boundaries of the tract are given with some precision in the original grant, and it appears in evidence that the limits of the rancho are well known to those residing in its vicinity. The claim was confirmed by the board, and we think their decision should be affirmed.